The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This Office Action is in response to application 15/619,425, filed on 06/09/2017.
3.	Claim 1 is pending.
4.	Claim 1 is rejected.

Information Disclosure Statement
5.	IDS filed on 02/18/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

7.	Claim 2 recites the limitation “a discernable” in line 8 of the claim which makes the claims indefinite since the limitation “discernable” is an undefined term and it is not clear what represent and defines the limitation “discernable”. Examiner considers the limitation "discernible" as any other “past time" for purpose of examination. Appropriate correction is required.

8.	Claim 2 recites the limitation “the request” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claims. Examiner consider the limitation "the request" as "request" for purpose of examination. Appropriate correction is required.

9.	Claim 2 recites the limitation “reduces an effect” in line 16 of the claim which makes the claims indefinite since the limitation “reduces an effect” is not clear what represent and defines the limitation “reduces an effect” according to the applicant’s specification. Examiner considers the limitation "reduces an effect" as any result after a threshold is met for purpose of examination. Appropriate correction is required

Double Patenting

10. 	The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentIn re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

11.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-6, 8-10 and 12-15 of U. S. Patent No. 9,716,638  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the 

12.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-13 of U. S. Patent No. 10,250,470  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


13.	Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oggerino et al. (US 7,895,320 B1 from applicant’s IDS filed on 02/18/2019) hereafter Oggerino, in view of Ishii et. al, (US 20110060831 A1 from applicant’s IDS filed on 02/18/2019) hereafter “Ishii”.

14.	Regarding Claim 2, Oggerino disclosed apparatus including a network monitoring device coupleable to a communication network (see fig.1, 2 6 and associated text; col. 2, lines 14-35), said communication network coupleable to at least one first type of device sending network data on their own behest (see fig.1, 2 and associated text; col.2, lines 36-63), and at least one second type of device sending network status data upon the request of said network monitoring device (fig.1,2 and associated text; col.2, lines 36-63); 
said network monitoring device including a buffer of network status data (see fig.2 and associated text “buffering”; fig.11, 12 and column 11 lines 23-42 disclosing “status data”). 
Oggerino does not expressly disclose the buffer being divided into a selected number of entries each associated with a selected clock tick, each clock representing a discernable past time; the network status data having been inserted at the one of said entries associated with the clock tick representing the discernable past time when the network status data was generated; when said network monitoring device maintains 
However, in analogous art Ishii disclosed the buffer being divided into a plurality of clock ticks, each clock representing status data from a discernable past time (Ishii; see fig.2-6 and associated text);
the network status data having been inserted at the one of said entries associated with the clock tick representing the discernable past time when the network status data was generated (fig.10, 11, associated texts and paragraphs [0119-0126]); 
when said network monitoring device maintains status data from said network at least temporarily in said buffer, at a location associated with said discernable past time (fig.11, 12, associated texts and paragraphs [0123-0134]); and
when said discernable past time exceeds a selected threshold, said network monitoring device reduces an effect of said status data from a particular discernable past time associated with said selected threshold (fig.13, 15, 27, 28; paragraph 0099-0103]).
One of ordinary skill in the art would have been motivated to combine the teachings of Oggerino and Ishii since Oggerino teaches a system to monitor network conditions remotely and Ishii teaches a technique of monitoring network conditions, and as such both are within the same environment. 


15.	Regarding Claim 3, Oggerino and Ishii disclosed apparatus as in claim 2, 

Ishii disclosed wherein the network monitoring device reduces the effect of said status data by discarding it (see paragraphs [0215]).

Same motivation as claim 2 also applies to claim 3.

16.	Regarding Claim 4, Oggerino and Ishii disclosed apparatus as in claim 2, 

Ishii disclosed wherein the selected threshold is responsive to an number of clock ticks representing an amount of past time (see paragraphs [0114-0118]).

Same motivation as claim 2 also applies to claim 3

17.	Regarding Claim 5, Oggerino disclosed an apparatus including



Oggerino does not expressly disclose wherein the network monitoring device includes a database responsive to the first network status data and having a defined time order of database entries, the database including the first network status data in selected database entries, in response to an order when the first network status data was generated by those one or more devices; wherein when the network monitoring device receives second network status data for a time duration associated with multiple database entries, the network monitoring device divides network status data items, determined from the second network status data, among those identifiable multiple database entries.
However, in analogous art Ishii disclosed wherein the network monitoring device includes a database responsive to the first network status data and having a defined time order of database entries (Ishii; see fig.2-6 and associated text), 
the database including the first network status data in selected database entries, in response to an order when the first network status data was generated by those one or more devices (fig.11, 12, associated texts and paragraphs [0123-0134]);
wherein when the network monitoring device receives second network status data for a time duration associated with multiple database entries, the network monitoring device divides network status data items, determined from the 
One of ordinary skill in the art would have been motivated to combine the teachings of Oggerino and Ishii since Oggerino teaches a system to monitor network conditions remotely and Ishii teaches a technique of monitoring network conditions, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to utilize Ishii’s system of buffer division adjustment based on transmission time based on monitoring clocks into Oggerino’ s system of network monitoring in order to synchronize stream transmission of contents based on transmission rates.

18.	Regarding Claim 6, Oggerino and Ishii teaches the apparatus as in claim 5,

Oggerino disclosed wherein the network monitoring device is coupleable to at least one first type of device sending network data on their own behest, and at least one second type of device sending network status data upon the request of said network monitoring device (see fig.1, 2 and associated text; col.2, lines 36-63);

Ishii disclosed wherein the database includes a buffer of said network status data, said buffer being divided into a selected number of entries each associated with a selected clock tick, each clock tick representing a discernable past time (Ishii; see fig.2-6 and associated text);

the network status data having been inserted at the one of said entries associated with the clock tick representing the discernable past time when the network status data was generated (fig.10, 11, associated texts and paragraphs [0119-0126]);

when said discernable past time exceeds a selected threshold, said network monitoring device reduces an effect of said status data from a selected discernable past time associated with said selected threshold (fig.13, 15, 27, 28; paragraph 0099-0103]).
Same motivation as claim 5 applies to claim 6.

19.	Regarding Claim 7, Oggerino and Ishii teaches an apparatus as in claim 6, 
Ishii disclosed wherein when the database includes first or second network status data older than a selected time, the database entries including data older than a selected time are reduced in effect (fig.13, 15, 27, 28; paragraph 0099-0103]).
Same motivation as claim 5 applies to claim 7.

20.	Regarding Claim 8, Oggerino and Ishii disclosed an apparatus as in claim 6, 
Ishii disclosed wherein when the database includes first or second network status data older than a selected time, the database entries including data older than a selected time are discarded (fig.13, 15, 27, 28; paragraph 0099-0103]).
Same motivation as claim 5 applies to claim 8.

	Regarding Claim 9, Oggerino and Ishii disclosed the apparatus as in claim 6,

wherein the one or more devices coupled to the network provide the network status data in one or more message packets, in response to which the network monitoring device is disposed to determine one or more network status data items each including status data having multiple bits of data (see fig.2 and associated text; fig.11, 12 and column 11 lines 23-42 disclosing “status data”).

22.	Regarding Claim 10, Oggerino and Ishii disclosed the apparatus as in claim 6,

wherein when the network monitoring device divides the second network status data among multiple database entries, the second network status data items are spread among those multiple database entries in a substantially uniform distribution (see fig.2 and associated text; fig.11, 12 and column 11 lines 23-42 disclosing “status data”).

23.	Regarding Claim 11, Oggerino and Ishii disclosed the apparatus as in claim 6,

wherein when the second network status data crosses a database entry boundary, the network monitoring device divides the network status data into a first and a second portion, assigning the first portion to a first database entry and the second portion to a second database entry (see Fig.11 and column 11 lines 6-22 shows multiple databases used for storing network status data).

	Regarding Claim 12, Oggerino teaches a method including steps of

 operating a network monitoring device responsive to first network status data from one or more devices coupled to a network (fig.1,2 and associated text; col.2, lines 36-63); maintain a database responsive to the first network status data (fig.1,2 and associated text; col.2, lines 36-63), 
Oggerino does not expressly disclose the database having a defined time order of database entries, the database including the first network status data in selected database entries, in response to an order when the first network status data was generated by those one or more devices; in response to receiving second network status data for a time duration associated with multiple database entries, dividing the second network status data into multiple network status data items in response to the second network status data, among those identifiable multiple database entries.
However, in analogous art Ishii disclosed the database having a defined time order of database entries, the database including the first network status data in selected database entries, in response to an order when the first network status data was generated by those one or more devices (fig.10, 11, associated texts and paragraphs [0119-0126]);
in response to receiving second network status data for a time duration associated with multiple database entries, dividing the second network status data into multiple network status data items in response to the second network status data, among those identifiable multiple database entries (fig.13, 15, 27, 28; paragraph 0099-0103]).

Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate to utilize Ishii’s system of buffer division adjustment based on transmission time based on monitoring clocks into Oggerino’ s system of network monitoring in order to synchronize stream transmission of contents based on transmission rates.

12.	Regarding Claim 13, Oggerino and Ishii disclosed a method as in claim 12, 
Oggerino disclosed wherein the network monitoring device is coupleable to at least one first type of device sending network data on their own behest, and at least one second type of device sending network status data upon the request of said net- work monitoring device; wherein the database includes a buffer of said network status data (fig.1,2 and associated text; col.2, lines 36-63), 
Ishii disclosed said buffer being divided into a selected number of entries each associated with a selected clock tick, each clock tick representing a discernable past time (fig.10, 11, associated texts and paragraphs [0119-0126]); 
the network status data having been inserted at the one of said entries associated with the clock tick representing the discernable past time when the network status data was generated (fig.11, 12, associated texts and paragraphs [0123-0134]); 

Same motivation as claim 12 applies to claim 13.

12.	Regarding Claim 14, Oggerino and Ishii disclosed a method as in claim 12, wherein the selected threshold is responsive to an number of clock ticks representing an amount of past time (see paragraphs [0114-0118]).
Same motivation as claim 12 also applies to claim 14

12.	Regarding Claim 15, Oggerino and Ishii disclosed a method as in claim 12, 
Ishii disclosed wherein the network monitoring device reduces the effect of said status data by dis- carding it (fig.13, 15, 27, 28; paragraph 0099-0103]).
Same motivation as claim 5 applies to claim 8.

12.	Regarding Claim 16, Oggerino and Ishii disclosed a method as in claim 12, 
wherein the network monitoring device performs requests for network status data in response to one or more of: a selected amount of network status data to receive, a selected amount of load on a device coupled to the network, or a selected amount of load on the network monitoring device (see column 11 lines 6-22).

Relevant Prior Art Not Relied Upon
The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A FlexRay communication controller for connecting FlexRay communication lines to a FlexRay network member assigned to the FlexRay communication controller, whereby said FlexRay communication controller encloses some parts as there are at least a message handler, a message memory, a first buffer memory structure for connecting said message memory to said FlexRay network member and a second buffer memory structure for connecting said message memory to said FlexRay communication lines, whereby all the parts are functioning together to connect said FlexRay communication lines to said FlexRay network member and said FlexRay communication controller is constructed in such a way that said functioning is controlled by the contents of a variety of registers located onto said FlexRay communication controller (Hartwich et al. ‘592)
A flexible and configurable system for distributing media (or programming) to one or more distribution networks. The system includes a media server, at least one server interface unit, a first communications path coupling the media server and a server interface unit, distribution network interface unit(s), and a second communications path coupling a server interface unit and the distribution network interface unit(s). The media server stores files of encoded (e.g., compressed) media data and files of scheduling information. Each of the distribution network interface unit(s) conditions received media data for transmission over the distribution network(s) which may be analog and/or digital distribution networks. (Philip et al. ‘535)
Buffer memory overflow control is realized by controlling the amount of packet data being inputted to the buffer memory in response to the amount of packet data stored in the buffer memory. Depending on the type of coding being employed and the amount of data stored in the buffer memory, one or more groups of bits are controllably dropped from the packet information field being inputted into the buffer memory (Adelmann et al. ‘534)
The present invention logs events which occur in the target software, and stores these in a buffer for periodic uploading to a host computer. Such events include the context switching of particular software tasks, and task status at such context switch times, along with events triggering such a context switch, or other events. The host computer reconstructs the real-time status of the target software from the limited event data uploaded to it. The status information is then displayed in a user-friendly manner. This provides the ability to perform a logic analyzer function on real-time software. A display having multiple rows, with one for each task or interrupt level, is provided. Along a time line, an indicator shows the status of each program, with icons indicating events and any change in status (Wilner et al. ‘909)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        02/27/2021